Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements (Forms S-8 Nos. 333-57484, 333-67485, 333-87380, 333-90170, 333-105533, 333-115335, 333-124740, 333-153002 and 333-168723) pertaining to certain stock award, stock option, stock incentive, and stock bonus plans of McMoRan Exploration Co. and in the Registration Statements (Forms S-3 Nos. 333-121779 and 333-171950) of McMoRan Exploration Co., and in the related Prospectuses of our reports dated February 28, 2011, with respect to the consolidated financial statements of McMoRan Exploration Co. and the effectiveness of internal control over financial reporting of McMoRan Exploration Co. included in this Form 10-K for the year ended December31, 2010. /s/ Ernst& Young LLP New Orleans, Louisiana February 28, 2011
